         Case 1:15-cv-00683-JAM-SKO Document 205 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT

 8                       EASTERN DISTRICT OF CALIFORNIA

 9

10 DESIREE MARTINEZ,                         No. 1:15-CV-00683 JAM MJS
11
                      Plaintiff,             ORDER re BRIEFING SCHEDULE
12                                           FOR DEFENDANT CHANNAN
13        vs.                                HIGH’S MOTION re QUALIFIED
                                             IMMUNITY
14 KYLE PENNINGTON; KIM

15 PENNINGTON; CONNIE                        DATE: December 28, 2021
     PENNINGTON; KRISTINA                    TIME: 1:30 p.m.
16 HERHBERGER; JESUS SANTILLAN;              CTRM: 14, 6th floor
17 CHANNON HIGH; THE CITY OF
     CLOVIS; ANGELA YAMBUPAH;
18 RALPH SALAZAR; FRED

19 SANDERS; THE CITY OF SANGER;
     and DOES 1 through 20,
20

21                    Defendants.

22

23

24

25

26

27

28
                                         1
                                       ORDER
          Case 1:15-cv-00683-JAM-SKO Document 205 Filed 08/10/21 Page 2 of 2


 1                                       ORDER
 2         The parties having stipulated and good cause having been shown, IT IS
 3 HEREBY ORDERED that the briefing schedule for Defendant CHANNAN

 4 HIGH’s summary judgment motion regarding her entitlement to qualified

 5 immunity shall be as follows:

 6         1.    Defendant Channan High’s summary judgment motion regarding her

 7 entitlement to qualified immunity shall be filed no later than November 30, 2021;

 8
           2.    Plaintiff Desiree Martinez’s papers in opposition to the motion shall
     be filed no later than December 14, 2021;
 9
           3.    Defendant Channan High’s reply papers, if any, shall be filed no later
10
     than December 21, 2021; and
11
           4.    The motion shall be heard on Tuesday, January 11, 2022 at 1:30 p.m.
12

13
           IT IS SO ORDERED.
14

15

16   Dated: August 9, 2021                  /s/ John A. Mendez
17                                          THE HONORABLE JOHN A. MENDEZ
18                                          UNITED STATES DISTRICT COURT

19

20

21

22

23

24

25

26

27

28
                                             2
                                           ORDER
